Order unanimously reversed, without costs, motion granted and complaint dismissed. Memorandum: The record reveals that prior to June, 1974 plaintiffs made three requests, without response from defendant, for medical information following plaintiff Mrs. Munnett’s June, 1971 operation. A subsequent conversation with defendant’s claims representative is alleged to have occurred *728sometime after the service of the summons in June, 1974. The 20-month delay following the service of the summons may not properly be justified by the alleged lack of defendant’s co-operation. Plaintiffs knew or should have known at the time they served their summons from the lack of response to the previous requests that they would not receive co-operation from the defendant. Further, in such a situation plaintiffs have available means of self-help to remedy the refusal of defendant to provide information needed to draft a complaint (CPLR 3102, subd [c]; 3A Weinstein-Korn-Miller, NY Civ Prac, par 3102.13). (Appeal from order of Onondaga Supreme Court— motion to dismiss.) Present—Marsh, P. J., Moule, Cardamone, Simons and Dillon, JJ.